  Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 1 of 13 Page ID #1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JERRY HARMON,                                 )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           ) No.:
                                              )
BLAKE NOVACK, CITY OF                         )
COLLINSVILLE, DAMIAN COLON,                   )
MATTHEW BLACK and                             )
WALMART, INC.                                 )
                                              )
                                              )
       Defendants.                            )

                                       COMPLAINT

       COMES NOW, Plaintiff JERRY HARMON, by and through his attorney Jarrod P.

Beasley of Kuehn, Beasley & Young P.C. and for his Complaint against BLAKE NOVAK,

CITY OF COLLINSVILLE, DAMIAN COLON, MATTHEW BLACK AND WALMART,

INC., states as follows:

                                           FACTS

       1. Plaintiff is and was at all relevant times a resident of St. Clair County, Illinois.

       2. Defendant Blake Novack is an officer with the City of Collinsville Police

          Department.

       3. The Defendant, City of Collinsville, is a municipal corporation and

          governmental unit within the State of Illinois.



                                         Page 1 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 2 of 13 Page ID #2




    4. At all relevant times, Damian Colon was an off-duty Master Sergeant

       employed by the Illinois State Police.

    5. At all relevant times, Matthew Black was employed as a loss prevention

       associate by Defendant Walmart.

    6. The Defendant Walmart is a corporation authorized to do business in the State

       of Illinois.

    7. On or about May 24, 2020, Mr. Harmon was an invitee of Defendant Walmart.

       Mr. Harmon purchased commercial tires and left the store.

    8. While loading the tires into his truck, Defendant Black began yelling from a

       distance. Plaintiff was unaware what was happening.

    9. After loading the tires and getting into his commercial vehicle, Defendant

       Colon approached the vehicle and began trying to open the driver’s door.

    10. Defendant Colon was wearing nothing that would indicate he was a police

       officer.

    11. Alarmed, Plaintiff drove his vehicle away.

    12. While leaving the parking lot, Plaintiff observed a police car heading towards

       the Walmart parking lot.

    13. The police car was being driven by Defendant Novack.

    14. Seeing the police responding, Plaintiff decided to return to the lot to report the

       behavior of Black and Colon.


                                     Page 2 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 3 of 13 Page ID #3




    15. When Plaintiff pulled in, he was ordered to get out of the vehicle by Defendant

       Novack.

    16. Plaintiff got out of the vehicle.

    17. Defendant Novack immediately approached Plaintiff and told him to face his

       squad car and place his hands behind his back.

    18. It should be noted, neither Colon nor Black were in handcuffs. Both men are

       Caucasian.

    19. Plaintiff is African American.

    20. Understandably confused, Plaintiff asked Defendant Novack why he was

       being arrested. Rather than respond, Defendant Novack slammed him up

       against the car and picked him up and body slammed him onto his stomach.

    21. Plaintiff had committed no crime.

    22. Plaintiff did not resist arrest.

    23. Either immediately before or immediately after abusing Plaintiff, Defendant

       Novack spoke with Defendant Black. Defendant Black falsely claimed Plaintiff

       stole items from Defendant Walmart.

    24. After abusing Plaintiff, Defendant Novack confirmed that no items were taken

       by Plaintiff.




                                       Page 3 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 4 of 13 Page ID #4




    25. Apparently not satisfied Plaintiff had committed no crime and attempting to

       justify his use of excessive force, Defendant Novack, presumably at the

       insistence of Black and Walmart, charged Plaintiff with resisting arrest.

    26. On a day in which Plaintiff committed no crime, he was falsely accused of a

       crime by Black, harassed, chased and scared by Colon, slammed on the

       concrete by a Defendant Novack, and charged with resisting a police officer by

       Defendant Novack.

    27. As a result of these egregious actions, Plaintiff was injured.

                                   COUNT I
                          Blake Novack – 42 U.S.C. § 1983

    28. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

    29. That at all times mentioned herein, the Defendant, Novack was acting under

       color of law.

    30. That Defendant Novack, without provocation or any legal justification,

       grabbed and body slammed Plaintiff, causing severe physical damage.

    31. That the aforementioned acts by the defendant constituted grossly excessive

       force and an illegal seizure in violation of the Plaintiff’s fourth and fourteenth

       amendment rights.

    32. That as a direct and proximate result of one or more of the foregoing acts or

       omissions on the part of the defendant, the Plaintiff suffered personal injury

       and pain and suffering, was deprived of his liberty, lost the enjoyment of his
                                     Page 4 of 13
  Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 5 of 13 Page ID #5




             life, endured pain and suffering with accompanying mental distress of those

             injuries, incurred medical expenses and lost wages and suffered the stigma of

             arrest.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Blake

Novack, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), punitive

damages in excess of $50,000, attorney’s fees pursuant to 42 USC 1988, punitive damages

and costs.

                                          COUNT II
                       The City of Collinsville, Illinois – 42 U.S.C. § 1983

      33. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      34. At all times mentioned herein, the defendant, the City of Collinsville, Illinois,

             had customs, policies, and practices that violated the Fourth Amendment

             rights of its arrestees under the United States Constitution, including, but not

             limited to:

             a. It hired and retained Novack, knowing that he was likely to violate the

                rights of his arrestees;

             b. It hired Novack knowing or should have known he had routinely violated

                the rights of arrestees previously;

             c. It failed to properly train, investigate, discipline, and/or fire Novack for

                such violations; and

             d. Otherwise violated plaintiff’s constitutional rights.
                                           Page 5 of 13
  Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 6 of 13 Page ID #6




      35. That the aforementioned acts by the defendant constituted grossly excessive

          force and an illegal seizure in violation of the Plaintiff’s fourth and fourteenth

          amendment rights.

      36. That as a direct and proximate result of one or more of the foregoing acts or

          omissions on the part of the defendant, the Plaintiff suffered personal injury

          and pain and suffering, was deprived of his liberty, lost the enjoyment of his

          life, endured pain and suffering with accompanying mental distress of those

          injuries, incurred medical expenses and lost wages and suffered the stigma of

          arrest.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, City of

Collinsville, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00),

punitive damages in excess of $50,000, attorney’s fees pursuant to 42 USC 1988, punitive

damages and costs.

                                       COUNT III
                    The City of Collinsville, Illinois – Indemnification

      37. Plaintiff hereby incorporates Paragraphs 1-32 as if fully set forth herein.

      38. Pursuant to 745 ILCS 10/9-102 the local governmental entity is required to pay

          any tort judgment or settlement for compensatory damages of its employee

          while acting within the scope of his employment.

      39. Defendant Novack was acting in the course and scope of his employment at all

          times referenced in the complaint.
                                        Page 6 of 13
  Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 7 of 13 Page ID #7




      40. The City of Collinsville is an indispensable party to this litigation under Federal

          Rule 19.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant City of

Collinsville for the amount of any judgment entered against Defendant Novack in Count

I and for such further relief as this Court deems just and proper.

                                    COUNT IV
             Damian Colon – Intentional Infliction of Emotional Distress

      41. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      42. That Defendant Colon was off duty.

      43. That based on false information from Defendant Black, Defendant Colon

          attacked plaintiff while in his vehicle.

      44. That said attack included attempting to and, in fact, pulling his vehicle door

          open and attempting to reach inside to grab plaintiff.

      45. That such conduct was extreme and outrageous.

      46. That such actions caused Plaintiff to fear for his safety.

      47. That following that attack, Defendant Colon represented to Defendant Novack

          that Plaintiff was the aggressor.

      48. That Defendant Colon knew this to be false.

      49. That such information was intended to cause damage to plaintiff.




                                        Page 7 of 13
  Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 8 of 13 Page ID #8




      50. That as a direct and proximate result of one or more of the foregoing acts or

             omissions on the part of the defendant, the Plaintiff endured pain and suffering

             with accompanying mental distress of those injuries.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Damian

Colon, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), punitive

damages in excess of $50,000, attorney’s fees pursuant to 42 USC 1988, punitive damages

and costs.

                                      COUNT V
                Damian Colon – Negligent Infliction of Emotional Distress

      51. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      52. That Defendant Colon was off duty.

      53. That Defendant had a duty to use ordinary care in his interactions with the

             public.

      54. That Defendant was negligent in acting on unreliable information, engaging in

             police conduct while off-duty, and otherwise negligent in attacking Plaintiff.

      55. That based on false information from Defendant Black, Defendant Colon

             attacked plaintiff while in his vehicle.

      56. That said attack included attempting to and, in fact, pulling his vehicle door

             open and attempting to reach inside to grab plaintiff.

      57. That such conduct was extreme and outrageous.



                                           Page 8 of 13
 Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 9 of 13 Page ID #9




      58. That such actions caused Plaintiff to fear for his safety and caused emotional

         distress.

      59. That as a direct and proximate result of one or more of the foregoing acts or

         omissions on the part of the defendant, the Plaintiff endured pain and suffering

         with accompanying mental distress of those injuries.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Damian

Colon, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), plus costs.




                                   COUNT VI
            Matthew Black – Intentional Infliction of Emotional Distress

      60. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      61. That Defendant Black began yelling at Plaintiff in public falsely accusing

         Plaintiff of theft.

      62. That based on this false information from Defendant Black, Defendant Colon

         attacked plaintiff while in his vehicle.

      63. That said attack included attempting to and, in fact, pulling his vehicle door

         open and attempting to reach inside to grab plaintiff.

      64. That such conduct was extreme and outrageous.

      65. That such actions caused Plaintiff to fear for his safety.

      66. That following that attack, Defendant Black represented to Defendant Novack

         that Plaintiff had committed a crime.
                                       Page 9 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 10 of 13 Page ID #10




      67. That Defendant Black knew this to be false.

      68. That such information was intended to cause damage to plaintiff.

      69. That as a direct and proximate result of one or more of the foregoing acts or

         omissions on the part of the defendant, the Plaintiff endured pain and suffering

         with accompanying mental distress of those injuries.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Matthew

Black, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), plus costs.

                                  COUNT VII
            Matthew Black – Negligent Infliction of Emotional Distress

      70. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      71. That Defendant Black began yelling at Plaintiff in public falsely accusing

         Plaintiff of theft.

      72. That Defendant had a duty to use ordinary care in his interactions with the

         invitees of his employer Walmart.

      73. That Defendant was negligent in acting on unreliable information, violated

         company policy by enlisting the aid of the public to detain an invitee, and

         otherwise negligent in causing an attack on plaintiff.

      74. That based on false information from Defendant Black, Defendant Colon

         attacked plaintiff while in his vehicle.

      75. That said attack included attempting to and, in fact, pulling his vehicle door

         open and attempting to reach inside to grab plaintiff.
                                      Page 10 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 11 of 13 Page ID #11




      76. That such conduct was extreme and outrageous.

      77. That such actions caused Plaintiff to fear for his safety and caused emotional

             distress.

      78. That as a direct and proximate result of one or more of the foregoing acts or

             omissions on the part of the defendant, the Plaintiff endured pain and suffering

             with accompanying mental distress of those injuries.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Matthew

Black, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), punitive

damages in excess of $50,000, attorney’s fees pursuant to 42 USC 1988, punitive damages

and costs.

                                       COUNT VIII
                               Walmart – Respondeat Superior

      79. Plaintiff hereby incorporates Paragraphs 1-27 as if fully set forth herein.

      80. The Defendant Walmart is in the business of offering retail products to its

             customers and inviting members of the public into their business.

      81. That at all times mentioned herein, the Defendant, Matthew Black was

             employed by Walmart.

      82. It is well settled that, under the doctrine of respondeat superior, an employer

             may be liable for the negligent, willful, malicious, or even criminal acts of its

             employees when such acts are committed in the course of employment and in

             furtherance of the business of the employer.
                                         Page 11 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 12 of 13 Page ID #12




      83. That as a direct and proximate result of one or more of the acts by Defendant

         Black recited above, Plaintiff was injured.

      84. That as a direct and proximate result of one or more of the foregoing acts or

         omissions on the part of the defendant’s employee, the Plaintiff endured pain

         and suffering with accompanying mental distress of those injuries.

      WHEREFORE, the Plaintiff, demands judgment against the Defendant, Walmart,

in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), plus costs.

                                    COUNT IX
                         Blake Novack - Willful and Wanton

      85. Plaintiff hereby adopts and incorporates the allegations of paragraphs 1

         through 32 as if fully set forth herein.

      86. That, as more particularly stated above, Defendant acted intentionally or with

         reckless disregard for the health and well-being of the Plaintiff by arresting,

         slamming and beating Plaintiff without just cause.

      87. That as a direct and proximate result of one or more of the foregoing acts or

         omissions on the part of the defendant, the Plaintiff suffered personal injury

         and pain and suffering, was deprived of his liberty, lost the enjoyment of his

         life, endured pain and suffering with accompanying mental distress of those

         injuries, incurred medical expenses and lost wages and suffered the stigma of

         arrest.



                                      Page 12 of 13
Case 3:21-cv-00688-SMY Document 1 Filed 06/23/21 Page 13 of 13 Page ID #13




         WHEREFORE, the Plaintiff, demands judgment against the Defendant, Blake

Novack, in an amount greater than FIFTY THOUSAND DOLLARS ($50,000.00), plus

costs.




                                              Respectfully Submitted,




                                              /s/Jarrod P. Beasley
                                              Jarrod P. Beasley #6274536
                                              Attorney for Plaintiff
                                              Kuehn, Beasley & Young, P.C.
                                              23 S. First Street
                                              Belleville, IL 62220
                                              Phone: 618.277.7260
                                              Fax: 618.277.7718
                                              jarrodbeasley@kuehnlawfirm.com




                                    Page 13 of 13
